               Case 3:20-cv-05397-BHS Document 9 Filed 06/02/20 Page 1 of 2



 1                                                                           The Hon. Benjamin H. Settle

 2

 3

 4

 5

 6

 7                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                          TACOMA

 9                                                             CASE: 3:20-cv-05397-BHS
        SCOTT TOWNSEND and DEBORAH
10      TOWNSEND, husband and wife,                            DECLARATION OF CHRISITNA L
                                                               HENRY IN SUPPORT OF RESPONSE
11                          Plaintiff,                         TO MOTION TO DISMISS OR TO
                                                               REMAND
12             vs.
                                                               Note on Motion Calendar
13     THE BANK OF NEW YORK MELLON, f/k/a
       THE BANK OF NEW YORK AS TRUSTEE                         June 19, 2020
14     FOR FIRST HORIZON ALTERNATIVE
       MORTGAGE SECURITIES TRUST 2006-
15     AA6, MR. COOPER, formerly NATIONSTAR
       MORTGAGE LLC,
16
                             Defendants.
17

18
     Christina L Henry declares and states as follows:
19                   I am one of the attorneys for the Plaintiffs in this matter, I am over the age of 18,

20   and I base this declaration on my personal knowledge and review of my filed in this matter.
                     The Defendants The Bank of New York Mellon (“BONY”) through their agents
21
     Mr. Cooper and their law firm, filed a judicial foreclosure complaint in Pierce County Superior
22
     Court of Washington under case number 19-2-07409-0 on April 25, 2019 and amended on May
23   17, 2019 (“State Court Lawsuit”)
24
      DECLARATION OF CHRISTINA L HENRY IN                                  HENRY & DEGRAAFF, P.S
                                                                              787 MAYNARD AVE SOUTH
      SUPPORT OF RESPONSE TO MOTION TO                                            SEATTLE WA 98104
      DISMISS OR TO STAY PROCEEDINGS - 1                                   Tel. 206-330-0595/Fax206-400-7609
                Case 3:20-cv-05397-BHS Document 9 Filed 06/02/20 Page 2 of 2



 1                   Since the filing of the State Court Lawsuit, the state court has not issued any
     ruling and the case has not been calendared for trial. The defendants have obtained default
 2
     against those parties that are necessary to quiet title, but the remaining parties are still in the
 3
     beginning stages of discovery. Above all, the state court has not issued any substantive rulings
 4   about the case, including any rulings on jurisdictional questions. See Exhibit A.
 5

 6           I DECLARE UNDER PENALTY OF PERJURY OF THE LAWS OF THE STATE OF

 7   WASHINGTON THAT THE FOREGOING IS TRUE AND CORRECT.

 8           EXECUTED at Bothell, Washington on June 2, 2020.

 9
                                                     _/s/ Christina L Henry_________
10                                                   Christina L Henry, WSBA# 31273

11

12

13

14

15

16

17

18

19

20

21

22

23

24
      DECLARATION OF CHRISTINA L HENRY IN                                    HENRY & DEGRAAFF, P.S
                                                                                787 MAYNARD AVE SOUTH
      SUPPORT OF RESPONSE TO MOTION TO                                              SEATTLE WA 98104
      DISMISS OR TO STAY PROCEEDINGS - 2                                     Tel. 206-330-0595/Fax206-400-7609
